J-S52041-18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,              :      IN THE SUPERIOR COURT
                                           :                OF
                   Appellee                :           PENNSYLVANIA
                                           :
                      v.                   :
                                           :
JONATHAN RALPH HAUBERT,                    :
                                           :
                   Appellant               :      No. 196 MDA 2018

            Appeal from the Judgment of Sentence January 4, 2018
                in the Court of Common Pleas of Perry County
             Criminal Division at No(s): CP-50-CR-0000495-2016

BEFORE:       BENDER, P.J.E., MCLAUGHLIN, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:            FILED: NOVEMBER 9, 2018

        Jonathan Ralph Haubert (Appellant) appeals from his January 4, 2018

judgment of sentence imposed after he was found guilty of burglary,

criminal trespass, theft by unlawful taking, and criminal mischief. We affirm.

        The incident giving rise to these charges stems from Laura Fawver’s1

discovery on June 3, 2015, that a safe had been stolen from her home.

Appellant had been performing yard work for Ms. Fawver for several weeks

prior to this incident. On the last day Appellant worked at his aunt’s home,2

Ms. Fawver left Appellant alone at the house while she went to get

sandwiches for lunch. When she returned, she testified that Appellant was

1   Laura Fawver is Appellant’s aunt. N.T., 11/29/2017, at 27.

2 The record is not clear which day this was, but it was within a few days
prior to June 3, 2015.



*Retired Senior Judge assigned to the Superior Court.
J-S52041-18


acting “weird” and “antsy.” N.T., 11/29/2017, at 34-35. Then, on June 3,

2015, Ms. Fawver returned home from work to find her back door had been

forced open; when she opened it, the door frame fell into the home. She

noticed and reported to police that day that her small, movable safe, which

contained approximately $11,000 in cash, the deed to her residence, and

her social security card, was missing.

      According to Ms. Fawver, for many years, she had been saving cash in

mostly $100 and $50 denominations and placing the bills in her safe. When

she paid Appellant for his work, Appellant saw her retrieve cash from her

bedroom. Even though she expected him to continue working after June 3,

2015, Appellant failed to return to her home after that date.

      During the police investigation, they discovered that within days of the

incident, Appellant deposited $2,000 in cash into his bank account, and all of

the bills were in $50 denominations. In contrast, during the preceding two

months, Appellant’s bank account had no activity and a balance of $0.27.

Further, around this same time, Appellant bought a $2,000 car stereo and

showed his brother, Anthony Haubert, a large stack of money. When asked,

Appellant claimed to police that he got this money from selling heroin.

      During the course of its investigation, police interviewed, inter alia, Ms.

Fawver, Appellant’s father, Gary Haubert, Appellant’s brother, Anthony

Haubert, and a bank teller, Michelle Fry.     According to Anthony, Appellant

told him that he got the stack of money from his aunt’s safe, and that


                                      -2-
J-S52041-18


Appellant explained to him that when he was working outside at Ms.

Fawver’s house, she left to get lunch; while his aunt was away, Appellant

entered the home and “got some money from a safe.”         Id. at 94.   Based

upon the information gathered by police, Appellant was charged with the

aforementioned crimes.

      A jury trial was held on November 29, 2017.      The Commonwealth’s

witnesses testified consistently with their police interviews.   However, at

trial, Anthony stated that he could not remember the contents of his

statement to police.3 The Commonwealth moved for the statement’s

admission, which the court permitted without objection.4 Id. at 138-39.

      On November 29, 2017, the jury convicted Appellant of burglary,

criminal trespass, and theft by unlawful taking, and the trial court found

Appellant guilty of the summary offense of criminal mischief.5 On January 4,




3  At trial, Anthony rebuffed the Commonwealth’s attempt to elicit
information which he had previously disclosed to police in his signed, written
statement. See N.T., 11/29/2017, at 90, 93-95, 97. He attributed his lack
of memory of his statement to police to his being on drugs at the time. Id.
at 90, 93. Pennsylvania State Police Trooper Steve Arnold testified that
Anthony did not appear to be intoxicated from controlled substances at the
time Anthony wrote the statement and was interviewed. Id. at 113-14.
4  See Pa.R.E. 803.1(4).         Appellant makes no claim relating to the
statement’s admission.

5The Commonwealth originally charged Appellant with criminal mischief, a
misdemeanor of the third degree.      However, during the trial, the
Commonwealth moved to amend the criminal mischief charge to a summary
(Footnote Continued Next Page)


                                      -3-
J-S52041-18


2018, the trial court sentenced Appellant to            27 to 60 months       of

incarceration, followed by 3 years of probation, for burglary; 9 to 60 months

of incarceration for criminal trespass; 12 to 60 months of incarceration for

theft by unlawful taking; fines for the criminal mischief count; and restitution

in the amount of $11,350, plus costs. The trial court ordered all

incarceration sentences to run concurrently. Appellant timely filed a notice

of appeal. Both Appellant and the trial court complied with Pa.R.A.P. 1925.

      On appeal, Appellant challenges the sufficiency of the evidence

supporting his convictions.   Appellant’s Brief at 8.   The crux of Appellant’s

argument is that he was not the individual who entered the victim’s home

and took the safe containing money and documents. Id. at 10. Specifically,

Appellant contends lack of eyewitnesses, lack of physical evidence, lack of

police investigation, Ms. Fawver’s failure to inform officers the day of the

incident that she suspected Appellant and another individual, Ms. Fawver’s

doubt that Appellant knew she had a safe in her bedroom, and the differing

amounts between what was stolen and what Appellant deposited into his

bank account, were insufficient to prove he was the person who committed

the crimes. Id. at 13-14.



(Footnote Continued) _______________

offense due to the pecuniary loss being less than $500, which the trial court
granted. N.T., 11/29/2017, at 131; see 18 Pa.C.S. § 3304(b).




                                       -4-
J-S52041-18


      Our standard of review in challenges to the sufficiency of the evidence

is to determine

      whether, viewing all the evidence admitted at trial in the light
      most favorable to the [Commonwealth as the] verdict winner,
      there is sufficient evidence to enable the fact-finder to find every
      element of the crime beyond a reasonable doubt. In applying
      [the above] test, we may not weigh the evidence and substitute
      our judgment for the fact-finder. In addition, we note that the
      facts and circumstances established by the Commonwealth need
      not preclude every possibility of innocence. Any doubts regarding
      a defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.

Commonwealth v. Gonzalez, 109 A.3d 711, 716 (Pa. Super. 2015)

(citation omitted).

      Our review of the record confirms that, when viewing all the evidence

admitted at trial in the light most favorable to the Commonwealth as the

verdict winner, there was sufficient evidence to enable the jury to conclude

that Appellant was the perpetrator.6 Appellant’s convictions were premised


6 See Trial Court Opinion, 5/8/2018. In its opinion, the trial court cited the
incorrect standard for a sufficiency-of-the evidence claim. Rather, it cited
the standard for a weight-of-the evidence claim. Id. at 1 (unnumbered).
Appellant does not raise a weight-of-the-evidence claim. In this regard, the
trial court erred. Nonetheless, for the reasons discussed infra, we conclude
that the Commonwealth introduced sufficient evidence to sustain Appellant’s
convictions. See Commonwealth v. Clouser, 998 A.2d 656, 661 n.3 (Pa.
Super. 2010) (“It is well-settled that this Court may affirm on any basis.”);
Commonwealth v. Walls, 144 A.3d 926, 931 (Pa. Super. 2016) (“Whether
sufficient evidence exists to support the verdict is a question of law; our
(Footnote Continued Next Page)


                                     -5-
J-S52041-18


upon the testimony of several witnesses, his brother’s signed witness

statement     to   police,   bank   surveillance   video,   and   Appellant’s   bank

statements.

      The Commonwealth established that, while Ms. Fawver was away from

her home, a door to her home had been forced open and her safe containing

$11,000 in mostly $100 and $50 bills was stolen from her bedroom. N.T.,

11/29/2017, at 26-31, 38-39, 50, 70. Appellant had been working for Ms.

Fawver, and on what ended up being his last day of work, he was acting

weird after she returned to the house from buying sandwiches. Id. at 34-

35, 37-38, 82.       Further, even though Ms. Fawver expected Appellant to

continue working for her, he never returned after the safe was stolen. Id. at

32-33, 36.

      Appellant’s brother told police that Appellant had shown him a huge

stack of money shortly thereafter, which Appellant told his brother that he

took from the safe when his aunt left to buy lunch. Id. at 94; see also id.

at 88, 92, 110-11. This coincided with when Appellant’s brother and father

noticed Appellant coming home with new items, including a $2,000 car

stereo.   Id. at 84, 94, 106.       Within days of reporting the safe missing,

Appellant made a $2,000 cash deposit in all $50 bills, which is consistent
(Footnote Continued) _______________

standard of review is de novo and our scope of review is plenary.”) (citation
and internal quotation marks omitted).




                                        -6-
J-S52041-18


with Ms. Fawver’s testimony about the denomination of the stolen bills. Id.

at 53-55, 109. Appellant’s bank account had no activity and a balance of

$0.27 during the preceding months, and by August 2015, it was once again

nearly depleted, with a balance of less than $45. Id. at 59-60. Although

Appellant claimed to police that he received the money from drug

transactions, Troopers Arnold and Mark Fisher testified that they rarely saw

$50 bills used in drug transactions; smaller denominations are typically used

for street-level transactions.   Id. at 107, 109, 134-36.       Trooper Michael

Nicholas’s testimony showed that Ms. Fawver’s rear door to her home had

been forced open, that Appellant knew Ms. Fawver kept cash in her

bedroom, and that Appellant admitted to being in the victim’s home the day

before she discovered the safe was missing. Id. at 63-64, 67-68, 71, 75-

76.

      While the jury heard Ms. Fawver testify that she reported to police her

belief that Appellant and another individual may have been involved, id. at

36, the jury had the opportunity to hear and view the evidence to reach its

own conclusion regarding whether Appellant was the individual who entered

his aunt’s home and removed the safe from her bedroom.                     “[T]he

Commonwealth may sustain its burden by means of wholly circumstantial

evidence” and “the fact that the evidence establishing a defendant’s

participation in a crime is circumstantial does not preclude a conviction

where   the   evidence,   coupled   with   the   reasonable   inferences   drawn


                                     -7-
J-S52041-18


therefrom, overcomes the presumption of innocence.” Commonwealth v.

Lopez, 57 A.3d 74, 80 (Pa. Super. 2012). Putting these pieces of evidence

together, the jury was entitled to conclude that a person broke into Ms.

Fawver’s home intending to take her safe unlawfully, that such person in fact

unlawfully took the safe, and that Appellant was that person.

     Thus, when viewing all the evidence at trial in the light most favorable

to the Commonwealth, we conclude that the Commonwealth introduced

sufficient evidence to establish that Appellant committed the aforementioned

crimes.

     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 11/9/2018




                                    -8-